1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     JEFFREY KIM
6
7
                                      UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                      )    Case No. 2:18-cr-109 MCE
                                                    )
11                    Plaintiff,                    )    STIPULATION AND ORDER TO MODIFY
                                                    )    SPECIAL CONDITIONS OF RELEASE
12          v.                                      )
                                                    )    Judge: Hon. Carolyn K. Delaney
13   JEFFREY KIM,                                   )
                                                    )
14                   Defendant.                     )
                                                    )
15                                                  )
16
             IT IS HEREBY STIPULATED AND AGREED between plaintiff, United States of
17
     America, and defendant Jeffrey Kim, through their respective attorneys, that the release
18
     conditions previously imposed may be modified to revise his travel condition, and to remove his
19
     employment and drug testing conditions.
20
             Since his release on June 22, 2018, Mr. Kim has been subject to random drug testing, and
21
     is required to obtain/maintain employment. He has tested negative for illegal substances since
22
     that date, and due to his significant health issues, he is unable to work. Further, Mr. Kim was
23
     given permission to relocate, and did relocate, from Colorado to the Eastern District of
24
     California. Therefore, the parties and Pretrial Services agree that his travel condition (condition
25
     5) should be modified to state:
26
             5. You must restrict your travel to the Eastern District of California unless otherwise
27
     approved in advance by the pretrial services officer;
28

      Stipulation to Modify Special Conditions of       -1-
      Release
1    The parties and Pretrial Services further agree that his employment and testing conditions
2    (conditions 8 and 10) listed below, should be removed:
3            8. You must seek and/or maintain employment and provide proof of same as requested
4    by your pretrial services officer;
5            10. You must submit to drug and/or alcohol testing as approved by the pretrial services
6    officer. You must pay all or part of the costs of the testing services based upon your ability to
7    pay, as determined by the pretrial services officer;
8            All other conditions should remain in force.
9
10   DATED: July 17, 2019                           HEATHER E. WILLIAMS
11                                                  Federal Defender
12
                                                    /s/ Benjamin D. Galloway
13                                                  BENJAMIN D. GALLOWAY
                                                    Chief Assistant Federal Defender
14                                                  Attorney for JEFFREY KIM
15   DATED: July 17, 2019                           MCGREGOR W. SCOTT
16                                                  United States Attorney

17                                                  /s/ Audrey Hemesath
                                                    AUDREY HEMESATH
18                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28

      Stipulation to Modify Special Conditions of     -2-
      Release
1                                                   ORDER
2            Special Condition of Release No. 5 is modified to state:
3            5. You must restrict your travel to the Eastern District of California unless otherwise
4    approved in advance by the pretrial services officer;
5            The following release conditions are stricken:
6            8. You must seek and/or maintain employment and provide proof of same as requested
7    by your pretrial services officer;
8            10. You must submit to drug and/or alcohol testing as approved by the pretrial services
9    officer. You must pay all or part of the costs of the testing services based upon your ability to
10   pay, as determined by the pretrial services officer;
11
             All other conditions shall remain in force as provided in the Second Amended Conditions
12
     of Release.
13
     Dated: July 18, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation to Modify Special Conditions of    -3-
      Release
